DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejoinder
Claims 1, 3, 4, 10, 14, 16, 17, 20, 22, and 24-29 are allowable. Claims 8, 9, 11-13, 15, 18, 19, 21, and 23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement, as set forth in the Office action mailed on 03 September 2021, is hereby withdrawn and claims 8, 9, 11-13, 15, 18, 19, 21, and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Rana et al. (“Rana”, US 2013/0302265) in view of Leverett et al. (“Leverett”, US Patent 5,980,904) and Meyer et al. (“Meyer”, US 2016/0067163).  The inventions of Rana, Leverett, and Meyer are delineated in the previous Office action (see pages 11-13 of Office action mailed 25 February 2022, incorporated herein by reference).  Applicant has amended independent claim 1 to include the limitation wherein the composition comprises a combination of α-arbutin, glucosyl hesperidin, diglucosyl gallic acid, Hypoxis Rooperi rhizome extract, Caesalpinia Spinosa Extract Gum, Humulus Lupulus (hops) Strobile, and decapeptide-4.  This combination of components is not taught or suggested by the prior art, nor its activity of acting on the gene expression of tyrosinase-related proteins (TYRP-1 and TYRP-2) and Endothelin-1 (ET-1) (e.g., see claim 27).  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a composition with the specific combination of components as instantly claimed, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.F/Examiner, Art Unit 1611           

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611